         Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 1 of 7



Anna Reeves Olson, #6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES,                                )
                                                )     Docket No. 19-CV-48-F
            Plaintiff,                          )
                                                )
      v.                                        )
                                                )
JOHN H. SCHNEIDER, JR.;                         )
MICHELLE R. SCHNEIDER;                          )
And MEDPORT, LLC,                               )
                                                )
            Defendants.                         )
______________________________________________________________________________

                JIMMIE G. BILES’ RESPONSE IN OPPOSITION TO
         DEFENDANT MEDPORT, LLC’S MOTION FOR STAY OF PROCEEDINGS


       Plaintiff, Jimmie G. Biles (“Dr. Biles”), by and through his counsel, Anna Reeves Olson

of Park Street Law Office, responds in opposition to Defendant Medport, LLC’s (“Medport”)

Motion for a Stay of Proceedings as follows:

                                        INTRODUCTION

       Defendant Schneider has far more resources and access to this Court than many of his

fellow incarcerated litigants. For example, Defendant Schneider states that following Dr. Biles’

Motion to Dismiss, Granite Peak Law Firm agreed to assist him by: (1) emailing him copies of

pleadings, albeit through a somewhat cumbersome process, see Doc. 49 at 2 (Defendant

Schneider’s Response to Dr. Biles Motion to Strike); and (2) “transcrib[ing] his handwritten
           Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 2 of 7



legal documents into typed documents and then file those documents with the Court on his

behalf . . . ,” Doc. 48 at 2, ¶8 (Declaration of Adam Owens). Defendant Schneider also was able

to have a two-hour in-person meeting with Counsel for Medport, LLC, in order “to receive

signatures and discuss legal matters . . . ,” id. at 5, ¶23. Defendant Schneider has also been able

to timely answer the Complaint, file a Counterclaim, amend his Counterclaim, respond to Dr.

Biles’s Motion to Dismiss and respond to Dr. Biles’s Motion to Strike.

         Furthermore, Defendant Medport, LLC1 has unlimited access to the Court and all of the

other litigation benefits that come along with not being incarcerated. Medport, LLC’s sole

argument is that it is currently difficult to communicate with Defendant Schneider, the principal

officer and sole shareholder for Medport, LLC, but that cannot warrant an indefinite stay. See

generally Doc. 48 (Declaration of Adam Owens). Indeed, Medport, LLC has not cited to any

authority in which a stay has been granted for an LLC whose managing member is incarcerated.

         Both Defendants Schneider and Medport have failed to satisfy their burden of

demonstrating circumstances establishing the propriety of a stay. To the contrary, an analysis of

the circumstances establishes that no stay is warranted and the Motion must be denied.

                                        STANDARD OF REVIEW

         A stay of proceedings is “an exercise of judicial discretion and the propriety of its issue is

dependent upon the circumstances of the particular case.” Niken v. Holder, 556 U.S. 418, 433

(2009) (quotations and citations omitted). As “an intrusion into the ordinary processes of

administration and judicial review,” a stay “is not a matter of right, even if irreparable injury

1
    In the Declaration of Adam H. Owens, he states that he is “counsel for Defendant and Counter-

Plaintiff Medport, LLC (“Medport”).” Doc. 48 at 1, ¶3. However, Medport, LLC is not a

“counter-plaintiff.” It has never filed any counterclaim.



                                                   2
          Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 3 of 7



might otherwise result to the appellant.” Id. The burden of “making out the justice and wisdom

of a departure from the beaten track” of continuing proceedings “lay[s] heavily on the petitioners

. . .” Landis v. North Am. Co., 299 U.S. 248, 256 (1936); Clinton v. Jones, 520 U.S. 681, 708

(1997) (“The proponent of a stay bears the burden of establishing its need.”). “[I]f there is even

a fair possibility that the stay . . . will work damage to someone else[,]” the party seeking the stay

“must make out a clear case of hardship or inequity.” Landis, 299 U.S. at 255.

                                            ARGUMENT

   I.      DEFENDANT SCHNEIDER AND MEDPORT, LLC HAVE NOT MET THEIR BURDEN OF
           ESTABLISHING A NEED FOR A STAY OR A CLEAR CASE OF HARDSHIP OR INEQUITY.

        It is fairly common for an inmate to request an indefinite stay of proceedings until he or

she is released from prison. However, these requests are uniformly denied. See, e.g., Wimberly

v. Rogers, 557 F.2d 671 (9th Cir. 1977) (The Ninth Circuit held that in civil rights action brought

by state prisoner, trial court's order staying all further proceedings until prisoner “is released

from custody” was tantamount to a denial of due process, and thus that portion of order would be

stricken); Peterson v. Nadler, 452 F.2d 754 (8th Cir. 1971) (Eighth Circuit held that the

district court's indefinite stay of all proceedings until litigant was released from prison was

tantamount to a denial of due process); Muhammad v. Warden, Baltimore City Jail, 849 F.2d

107, 112–13 (4th Cir. 1988) (the Fourth Circuit held that an indefinite stay should only be

considered as a last resort after all other alternatives, such as securing the prisoner’s presence at

trial and trial by deposition, have been rejected); McKnight v. Blanchard, 667 F.2d 477 (5th Cir.

1982), (The Fifth Circuit held that an indefinite order of stay of a state prisoner’s § 1983 lawsuit

was an abuse of discretion); see also see also Ryan v. Gonzales, 568 U.S. 57, 76 (2013), (U.S.

Supreme Court held that an incompetent capital prisoner has no right to an indefinite stay of

habeas proceedings).



                                                  3
         Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 4 of 7



       The reasons for denying an indefinite stay are clear -- simply because a person is

inconvenienced by incarceration he or she is not “stripped of free access to the courts and the use

of legal process to remedy civil wrongs.” Wimberly v. Rogers, 557 F.2d 671, 673 (9th Cir.

1977). Furthermore, a delay in an action until an individual is released from prison could

“conceivably forever deny [a party from] securing presently available evidence [is] necessary to

prove his claim. See Peterson, 452 F.2d at 756. To arbitrarily deny even the bare opportunity to

process a claim for an indefinite number of years could render the legal process meaningless. Id.

       In this case, Defendant Schneider has access to the USPS mail system and email (albeit

limited email), he has been able to meet personally with Counsel for Medport, LLC, he can

conduct written discovery, and can take depositions by written questions. Furthermore, Granite

Peak Law, PLLC, has agreed to assist Mr. Schneider by emailing him copies of pleadings, and

transcribing his pleadings, and ensuring that his pleadings are filed timely and appropriately. See

Doc. 49 at 2; Doc. 48 at 2, ¶8. Defendant Schneider was also given notice of this Court’s

hearing on Dr. Biles’ Motion for a Preliminary Injunction, Doc. 13 (Notice of Personal Service)

and he chose not to participate, Doc. 17 (Minutes of Hearing). This fact alone demonstrates that

Defendant Schneider has had no hinderance in accessing the Court, he is simply inconvenienced,

but that is not a reason to grant a stay. It should also be noted that Mr. Schneider’s incarceration

is due to his own wrongdoing and a stay would result in Mr. Schneider benefitting from his

felonious conduct.

       Similarly, Medport, LLC, who is not incarcerated, may conduct routine discovery and has

free access to the Court. Although Medport, LLC, claims that its defense is hampered by

Defendant Schneider’s incarceration, Medport, LLC may send daily emails to Defendant

Schneider and has met with him on at least one occasion for two hours. See Doc. 48 at 5, ¶23.




                                                 4
           Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 5 of 7



Defendant Medport, LLC has also failed to cite to any case in which a case was indefinitely

stayed until a prisoner was released from prison.

         Finally, as set forth in the Complaint, Medport, LLC, owns and controls the Healthcare-

Malpractice.com website. See Doc. 1 at ¶11. On or about February 20, 2019, the day before that

Mr. Schneider began his prison term, disparaging information was uploaded to the Healthcare-

Malpractice.com website. This information was discovered by Dr. Biles the following day. Id.

at ¶¶32, 33. It is likely, therefore, that Medport, LLC sought to disseminate the material and then

be able to defend any future lawsuit by asking for a stay because Mr. Schneider was now

incarcerated.

         As Medport, LLC has failed to satisfy the high burden to show the necessity for a stay, its

Motion must be denied.

   II.      MEDPORT LLC’S MOTION SHOULD BE DENIED BECAUSE IT FAILED TO CONFER
            IN GOOD FAITH WITH COUNSEL FOR DR. BILES BEFORE FILING ITS NON-
            DISPOSITIVE MOTION.

Rule. 7.1, L.C.R.D.C., provides:

         (A) Duty to Confer. Except as otherwise ordered, the Court will not entertain any
             nondispositive motion unless counsel for the moving party has conferred
             orally, either in person or by telephone, and has made reasonable good faith
             efforts to resolve the dispute with, or obtain the consent of, opposing counsel
             prior to filing the motion. The moving party shall state in the motion the
             specific efforts to comply with this rule and the position of the opposing
             party. The Court will not consider the motion until this information is
             provided. This provision shall not apply to cases involving pro se parties.

         Here Counsel for Medport, LLC, Granite Peak Law Firm, PLLC, made no effort to

confer in good faith with Counsel for Dr. Biles prior to filing its non-dispositive motion

requesting a stay. For that reason alone, Medport’s Motion must not be considered. While

Medport may argue that Rule 7.1 “does not appeal to cases involving pro se parties,” both Dr.




                                                  5
            Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 6 of 7



Biles and Medport are represented by Counsel and, therefore, Medport’s failure to confer in good

faith with Counsel for Dr. Biles is inexcusable.

   III.      MEDPORT LLC’S MOTION SHOULD           BE   DENIED   BECAUSE IT FAILED TO COMPLY WITH
             RULE 7.1(B)(C).

          Rule 7.1(b)(C), L.C.R.D.C., provides:

          (B) Page Limitation. Briefs in support of and in opposition to all nondispositive
              motions are limited to a maximum of ten (10) pages. Motions seeking
              permission to file briefs containing more than ten (10) pages will be granted
              only when complex or numerous legal issues justify such relief. The motion
              shall state how many pages the proposed brief will contain. A proposed order
              shall be submitted with the motion to exceed page limits.

          Contrary to the explicit language of Rule 7.1(b)(C), Medport’s brief in support of its

Motion for a Stay of Proceedings was 14-pages -- four pages in excess of Rule 7.1(b)(C).

Medport has also not justified the excess pages by certifying that the issues are complex or

numerous and has not sought permission to file a brief in excess of the page limit. As Counsel

for Medport has filed a brief in violation of this Court’s Local Rules, the relief sought should be

denied.

                                            CONCLUSION

          It is respectfully requested that Defendant Medport LLC’s Motion for a Stay of

Proceedings must be denied.

          DATED this 18th day of July 2019.


                                              s/Anna Reeves Olson
                                              Anna Reeves Olson, #6-3692
                                              PARK STREET LAW OFFICE
                                              242 So. Park Street
                                              Casper, Wyoming 82601
                                              (307) 265-3843
                                              (307) 235-0243 facsimile

                                              Attorney for Plaintiff Biles



                                                   6
          Case 2:19-cv-00048-NDF Document 52 Filed 07/18/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of July 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following addresses:

     The Spence Law Firm, LLC                             Adam H Owens
     R. Daniel Fleck                                      Gregory G Costanza
     M. Kristeen Hand                                     GRANITE PEAK LAW LLC
     15 South Jackson                                     PO Box 635
     P.O. Box 548                                         Bozeman, MT 59771
     Jackson, WY 83001                                    406/530-9119
     fleck@spencelawyers.com                              adam@granitepeaklaw.com
     hand@spencelawyers.com                               gregory@granitepeaklaw.com
     Attorneys for Plaintiff                              Attorneys for MedPort LLC

       And also certify this was sent via U.S. Mail to:

     John H Schneider, Jr
     Reg #64084298
     METROPOLITAN CORRECTION CENTER
     808 Union St
     San Diego, CA 92101
            PRO SE


                                              /Anna Reeves Olson
                                              Anna Reeves Olson




                                                 7
